                                RICHARD                B. LIND
                                       ATTORNEY AT LAW

                                    575 LEXINGTON AVENUE

                                              4TH FLOOR                     USDC SDNY
                                     NEW YORK, N.Y. 10022                   DOCUMENT
                                                                            ELECTRONICALLY FILED
                                    TELEPHONE (212) 888-7725                DOC #: _ _ _ _ _ __
                                     E-MAIL:   rlindolind~r.com
                                 WEBSITE :   www.ric:htsrdlindl""'Y9r.com
                                                                            DATE FILED: 3/19/2020


                                                                March 18, 2020

BvECF
                                                 DENIED. SO ORDERED.
Hon. Mary K. Vyskocil
United States District Judge
U.S. Courthouse                                   Date: 3/19/2020
500 Pearl Street                                  New York, New York
New York, NY 10007

               Re:     United States v. Sarah Izakhi, et ano.
                       20 Cr. 161 (MKV)

Dear Judge Vyskocil

        Earlier this month, I was appointed CJA counsel for Defendant Sarah Izhaki in the
above-referenced case. Count One of the Indictment charges Ms. Izhaki and her daughter
Ashley Leibowitz, with drug adulteration and misbranding conspiracy. Count Two
charges solely Ms. Izhaki with smuggling. This Court has scheduled a conference for
both defendants on March 23, 2020 at 3 p.m. With the permission of Ms. Izhaki, Jesse M.
Siegel, Esq., Defendant Leibowitz's counsel, an experienced CJA attorney in this District
has agreed to stand in for me at the conference.

        I would appreciate it if the Court grants this application.




cc: All Counsel (by ECF)
